      Case 4:19-cv-01001-A Document 40 Filed 03/10/20   Page 1 of 1 PageID 665


                    IN THE UNITED STATES DISTRICT COUR
                         NORTHERN DISTRICT OF TEXA               MAR 1 0 2020
                             FORT WORTH DIVISION
                                                          CLERK, U.S. DlSTRlCT'C·ourc
FEMALE FIREFIGHTER JANE DOE,            §                   By _ _"""""::::o---
                                                                   kput~·
                                        §
              Plaintiff,                §
                                        §
vs.                                     §   NO. 4:19-CV-1001-A
                                        §
FORT WORTH TEXAS, ET AL.,               §
                                        §
              Defendants.               §

                  FINAL JUDGMENT AS TO CERTAIN DEFENDANTS

        In accordance with the court's memorandum opinion and order

signed this date,

        The court ORDERS, ADJUDGES, and DECREES that the claims of

plaintiff, Female Firefighter Jane Doe, against defendants

Kelley Gutierrez, Ken Stevens, Fred Jandruko, Bryan Burch, and

City of Fort Worth, Texas, and her claims against Dustin Lindop

except as to the December 2017 incident be, and are hereby,

dismissed with prejudice.

        The court further ORDERS, ADJUDGES, and DECREES that said

defendants have and recover their court costs from plaintiff.

        SIGNED March 10, 2020.




                                    •
